Citation Nr: 0710148	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse, claimed as a heart condition.

3.  Entitlement to onychomycosis, claimed as foot fungus, to 
include as due to Agent Orange exposure.

4.  Entitlement to service connection for dermatitis, claimed 
as fungal infection of hands, to include as due to Agent 
Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
service connection for carpal tunnel syndrome, as well as for 
dermatitis and onychomycosis claimed as due to herbicide 
exposure.  The veteran filed a notice of disagreement (NOD) 
in April 2004, and the RO issued a statement of the case 
(SOC) in January 2005.  The veteran filed a substantive 
appeal pertaining to these issues (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2005. 

This appeal also arises from a September 2004 rating decision 
in which the RO denied service connection for mitral valve 
prolapse, claimed as a heart condition.  The veteran filed a 
notice of disagreement (NOD) in October 2004, and the RO 
issued a statement of the case (SOC) for this issue in 
January 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2005. 

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
withdrew from appeal the claim for service connection for 
carpal tunnel syndrome.  Hence, the only matters remaining on 
appeal are those set forth on the preceding page.

The Board's decision on the matter of service connection for 
mitral valve prolapse, claimed as a heart condition, is set 
forth below.  Adjudication of the claims for service 
connection for dermatitis and for onychomycosis, each to 
include as due to Agent Orange exposure, has been stayed.  

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet App 573 (2007), that reversed a decision of 
the Board of Veterans' Appeals (Board) that denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In this appeal, service personnel 
records show that the veteran was authorized to wear the 
Vietnam Service Medal for service on board USS Sphinx in 
direct support of combat operations in Vietnam since August 
12, 1969.  Hence, Hass applies.

Once a final decision is reached on appeal in the Haas case, 
the adjudication of veteran's stayed claims for service 
connection for dermatitis and for onychomycosis, to each 
include as due to Agent Orange exposure, will be resumed.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for mitral valve 
prolapse has been accomplished.

2.  Mitral valve prolapse was not shown in service, or for 
many years thereafter, and there is no competent medical 
evidence or opinion even suggesting a medical relationship 
between mitral valve prolapse and service.


CONCLUSION OF LAW

The criteria for service connection for mitral valve 
prolapse, claimed as a heart condition, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a May and June 2004 letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for mitral valve prolapse, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Further, the 
January 2005 SOC reflects readjudication of the claim after 
the veteran was afforded opportunity to respond to each 
letter.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also,  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

While the RO has not notified the veteran regarding degree of 
disability or effective date of rating, on these facts, such 
omission is harmless.  As the Board's decision herein denies 
the veteran's service connection claim, no effective date or 
rating is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA treatment records from the San Antonio VA 
Outpatient Clinic.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as endocarditis (covering all forms of 
valvular heart disease), which manifest to a compensable 
degree (10 percent for endocarditis) within a prescribed 
period after discharge from service (one year for 
endocarditis), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran contends that he currently suffers from a heart 
condition, mitral valve prolapse that was incurred in or 
aggravated by active service in Vietnam.  Considering the 
claim for service connection for mitral valve prolapse in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

The veteran's service medical records reflect no complaint, 
finding, or diagnosis of mitral valve prolapse during 
service.  Post-service VA records first show treatment for 
mitral valve prolapse in 2004-many years after the veteran's 
discharge from active service in 1969.  As such, there is no 
indication in this case that a heart disability became 
manifest (to any degree) during the first year after the 
veteran's discharge from active service.  Further, the fact 
that mitral valve prolapse was not diagnosed for many years 
after active service is a factor that tends to weighs against 
a finding of service connection.  See, e.g., Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Significantly, the record 
also includes no competent medical opinion establishing a 
medical relationship between the mitral valve prolapse 
diagnosed post-service and the veteran's active service, and 
neither he nor his representative has presented, identified, 
or alluded to the existence of, any such opinion.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the veteran's belief that he has a 
heart disability that is medically related to service.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  The claim on 
appeal turns on medical matter-the relationship between 
current disability and service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his assertions 
in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for mitral valve prolapse must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for mitral valve prolapse, claimed as a 
heart condition, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


